JAMES E. JOHNSON                                                                                   MICHAELPANTALONY
                                                   THE CITY OF NEW YORK
Co1poration Counsel                                                                                    Tel.: (212) 356-8761
                                                  LAW DEPARTMENT                                     mpantalo@law. nyc.gov

                                                      I 00 CHURCH STREET
                                                      NEW YORK, NY 10007


                                                                           March 9, 2020

                                                                                                SO ORDERED
         ByECF                                                       MAR 1Q. 2020
         Hon. George B. Daniels, U.S.D.J.                                               The initial confere
                                                                                        scheduled ti        nee
         United States District Court
         Southern District of New York
                                                                                       is adjournedo;o~rch 10, 2020
         500 Pearl Street, Rm 1310                                                     a   30 a.m.        arch 24, 2020
         New York, NY 10007
                                                                                                     '
                             Re:     S. G., et al. v. NYC Dep 't of Educ., l 9-cv-11172 (GBD)   2 RGE B. DANIELS '
         Dear Judge Daniels:

                  I am a Special Assistant Corporation Counsel in the office of Corporation Counsel James
         E. Johnson, attorney for Defendant. I write to respectfully request a two-week adjournment of
         the initial court conference currently scheduled for March 10, 2020 at 9:30 a.m. (ECF Nos. 3, 9)

                 We are in receipt of the COVID-1 9 administrative order of the Southern District,
         received a 5:04 p.m. ("Order"). As we informed the Court by telephone minutes ago, based on
         the articulated restriction with respect to attorneys who have had contact with anyone diagnosed
         with COVID-19, we believe that Order prevents us from appearing in Your Honor's court room
         tomorrow morning for the 9:30 a.m. conference. We respectfully request an adjournment of
         tomorrow's conference to March 24 at 9:30 a.m. We have informed Plaintiff's counsel by email
         that we are infonned that the conference will be adjourned as requested.

                We thank the Court for its assistance with this adjournment request under these emergent
         circumstances.

                                                                   Respectfully submitted,

                                                                   Isl
                                                                   Michael Pantalony
                                                                   Special Assistant Corporation Counsel
         cc:          Irina Roller (By ECF)
                      Attorney for Plaintiffs
